NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 15a0523n.06

                                       Case No. 14-6475

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                              FILED
DANNY SWAFFORD,                                         )                  Jul 23, 2015
                                                        )             DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                             )
                                                        )
v.                                                      )
                                                               ON APPEAL FROM THE
                                                        )
                                                               UNITED STATES DISTRICT
FORESTRY MUTUAL INSURANCE COMPANY,                      )
                                                               COURT FOR THE EASTERN
                                                        )
                                                               DISTRICT OF TENNESSEE
       Defendant-Appellee.                              )
                                                        )
                                                                      OPINION
                                                        )
                                                        )
                                                        )
                                                        )
                                                        )

BEFORE: GIBBONS and COOK, Circuit Judges; MURPHY, District Judge.*

       MURPHY, District Judge. Danny Swafford operates Swafford Farms as a sole

proprietorship and provides logging and timber services. To protect against liability, he

purchased a “Workers Compensation and Employers Liability Insurance Policy” from Forestry

Mutual Insurance Company. A provision of the insurance policy required Forestry Mutual to

defend Swafford in suits for benefits or damages payable under the policy.

       On April 3, 2012, Albert Wayne Capshaw was injured at a Swafford job site while

logging timber. He filed suit against Swafford for tort damages in Tennessee state court. The

complaint alleged that Capshaw worked as an independent contractor. Forestry Mutual refused to



       *
          The Honorable Stephen J. Murphy III, United States District Judge for the Eastern
District of Michigan, siting by designation.
No. 14-6475
Danny Swafford v. Forestry Mutual Insurance Company
defend Swafford in connection with the underlying suit and asserted that the complaint did not

state a claim covered under the policy. In February 2012, Swafford brought a declaratory

judgment action against Forestry Mutual in Tennessee state court and argued that, despite the

allegations in the complaint, Capshaw was an employee covered under the insurance policy and

Forestry Mutual had a duty to defend. Forestry Mutual removed the case to federal court, and

filed a motion for summary judgment.

       The district court reviewed the underlying complaint and explained that, since Capshaw

did not seek workers compensation benefits, the sole issue was whether Capshaw’s complaint

fell within the employer’s liability portion of the policy. The court read the complaint to allege

Capshaw operated as an independent contractor and found that the insurance policy covered only

injuries to employees. Comparing the complaint and the policy, the district court determined that

coverage did not extend to independent contractors, and held that Forestry Mutual had no duty to

defend. Accordingly, the court granted summary judgment to Forestry Mutual.

       On appeal, Swafford contends that the district court erred in granting summary judgment.

While the appeal was pending, Swafford filed a motion pursuant to Federal Rule of Evidence

201 requesting that this court take judicial notice of the final order of the Tennessee state court in

the underlying lawsuit. Rule 201 permits judicial notice of facts not subject to reasonable

dispute, including the indisputable actions of other courts. See Chase Bank USA, N.A. v. City of

Cleveland, 695 F.3d 548, 553 n.2 (6th Cir. 2012). We grant the motion and take judicial notice of

the order from Warren County, Tennessee, Circuit Court, Case No. 4399. And having reviewed

the record and the district court’s opinion, we adopt the district court’s opinion and reasoning as

our own and AFFIRM.




                                                -2-